[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The attorneys have indicated that there is a split of authority as to whether or not a theory of implied warranty of fitness applies to transactions involving the rendition of professional services.
Although this court has rendered a decision on this issue, Rapco,Inc., et al. v. Frank W. Louis, et al., 23 Conn. 2 Rptr. No. 14, 507 (March 1, 1999); the court does not decide the instant Motion to Strike on this issue.
The court will determine the motion as to whether or not count two of the Revised Complaint is legally sufficient.
The court finds that the complaint is couched in language of tort rather than contract.
The defendants had filed a Request to Revise, which was granted, requesting that the plaintiffs provide the basis for the alleged implied covenant claim. The Revised Complaint does not provide a sufficient basis for a contract claim.
Count two is a restatement of the negligence claim, it is insufficient to support a contact claim, therefore the Motion to Strike count two is granted.
  ___________________ Stengel, J.
CT Page 12342